Citation Nr: 1007738	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1958 to 
February 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a November 2009 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.

The Board notes that at the November 2009 hearing, the 
Veteran expressed his intention to file a claim of service 
connection for a right foot disorder and an application to 
reopen a claim of service connection for recurrent tinnitus.  
See November 2009 Board hearing transcript at 26.  As these 
issues have not been addressed in the first instance by the 
RO, they are REFERRED to the RO for consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The competent medical evidence indicates the Veteran suffers 
from bilateral hearing loss that is etiologically related to 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he is entitled to service connection for 
bilateral hearing loss due to acoustic trauma in service.  
Specifically, the Veteran alleged that he was repeatedly 
exposed to small arms fire and aircraft noise throughout his 
period of service without hearing protection.  

With respect to in-service acoustic trauma, the Board 
observes that, while the Veteran's military occupational 
specialty (MOS) was a medical specialist, he has submitted 
evidence of small arms training.  See July 1959 Post Ordnance 
Small Arms School Certificate of Training.  Furthermore, the 
Board observes the Veteran is competent and credible to 
report that he was exposed to loud noises during service.  
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  As such, the Board concedes the Veteran's reported 
in-service acoustic trauma.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using  
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  The report of a November 2009 Advantage 
Lifestyles private audiogram indicates the Veteran currently 
suffers from hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As discussed above, the evidence indicates the 
Veteran suffers from hearing loss for VA purposes, and the 
Board has conceded in-service acoustic trauma.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the Veteran's current hearing loss and 
military service.

Significantly, the Board observes the Veteran submitted a 
November 2009 opinion from Dr. Woodard, a state-licensed 
audiologist.  After examining the Veteran, and reviewing his 
self-reported history, Dr. Woodard opined that "[i]t is at 
least as likely as not that...the [V]eteran's hearing loss...[is] 
related to his duties in the military working with and around 
small arms fire."  In this regard, Dr. Woodard noted that 
acoustic trauma is injury to the hearing mechanisms within 
the inner ear and a common cause of sensory hearing loss.  
Finally, Dr. Woodard noted that damage to the hearing 
mechanism within the inner ear would result from explosions 
near the ear, gunshots, or long-term exposure to loud noises.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
found that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Further, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."  Id.

In the instant case, the Board observes that Dr. Woodard did 
not review the Veteran's claims folder prior to rendering his 
etiological opinion.  However, there is no indication in the 
record that Dr. Woodard's opinion cannot be accurately based 
on the Veteran's reports of his in-service acoustic trauma.  
See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical 
opinion cannot be disregarded solely on the rationale that 
the medical opinion is based on a history provided by the 
Veteran).  Indeed, as noted above, the Board has conceded the 
Veteran's reported in-service acoustic trauma due to exposure 
to small arms fire.  Accordingly, in light of Dr. Woodard's 
November 2009 opinion, the Board finds that service 
connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


